            Case 3:21-cv-00165-YY      Document 14       Filed 04/19/21     Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

TORIANDRE T. GIVENS,
                                                                     Case No. 3:21-cv-00165-YY
                Plaintiff,
                                                                                          ORDER
       v.

MULTNOMAH SHERIFF DEPARTMENT,
et al.,

                Defendants.

SIMON, Judge.

       Plaintiff, an adult in custody at the Multnomah County Inverness Jail (“MCIJ”), brings this

civil rights action pursuant to 42 U.S.C. § 1983. Currently before the Court are plaintiff’s Motion

for Preliminary Injunction and Temporary Restraining Order (ECF No. 8) and Motion for Discovery

and Motion to Preserve Documents (ECF No. 13).




1 - ORDER
          Case 3:21-cv-00165-YY          Document 14        Filed 04/19/21      Page 2 of 4




I.      Motion for Preliminary Injunction and Temporary Restraining Order

        In the caption of his Complaint, plaintiff identifies the following defendants: “Multnomah

Sherrif department et, al., Michael Reese, Inverness Jail, et, al, Captain Morrison, State of Oregon,

et al.” At page 2 of the Complaint, however, plaintiff identifies the defendants as Sheriff Michael

Reese, Captain K. Morrison, the State of Oregon, and Bob Burton. Plaintiff’s Complaint alleges

claims of denial of food, denial of access to religious activities, and retaliation. In his MOtion for

Preliminary Injunction and Temporary Restraining Order, plaintiff seeks an order enjoining five

MCIJ deputies who are not named as defendants herein from interacting with plaintiff.

        In deciding whether to grant a motion for temporary restraining order (“TRO”), courts look

to substantially the same factors that apply to a court’s decision on whether to issue a preliminary

injunction. See Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir.

2001). A preliminary injunction is an “extraordinary remedy that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, 555 U.S. 7,

22 (2008). A plaintiff seeking a preliminary injunction generally must show that: (1) the plaintiff

is likely to succeed on the merits; (2) the plaintiff is likely to suffer irreparable harm in the absence

of preliminary relief; (3) the balance of equities tips in favor of the plaintiff; and (4) an injunction

is in the public interest. Winter, 555 U.S. at 20 (rejecting the Ninth Circuit’s earlier rule that the

mere “possibility” of irreparable harm, as opposed to its likelihood, was sufficient, in some

circumstances, to justify a preliminary injunction).

        The Supreme Court’s decision in Winter, however, did not disturb the Ninth Circuit’s

alternative “serious questions” test. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-32

(9th Cir. 2011). Under this test, “‘serious questions going to the merits’ and a hardship balance that


2 - ORDER
          Case 3:21-cv-00165-YY          Document 14       Filed 04/19/21      Page 3 of 4




tips sharply toward the plaintiff can support issuance of an injunction, assuming the other two

elements of the Winter test are also met.” Id. at 1132. Thus, a preliminary injunction may be granted

“if there is a likelihood of irreparable injury to plaintiff; there are serious questions going to the

merits; the balance of hardships tips sharply in favor of the plaintiff; and the injunction is in the

public interest.” M.R. v. Dreyfus, 697 F.3d 706, 725 (9th Cir. 2012) (citing Cottrell, 632 F.3d at

1131-32).

       A preliminary injunction will not issue unless necessary to prevent threatened injury that

would impair the court’s ability to grant effective relief in a pending action. Sierra On-Line, Inc. v.

Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984); Gon v. First State Ins. Co., 871 F.2d

863 (9th Cir. 1989). A preliminary injunction represents the exercise of a far reaching power not to

be indulged except in a case clearly warranting it. Dymo Indus. v. Tapeprinter, Inc., 326 F.2d 141,

143 (9th Cir. 1964).

       Ordinarily, a preliminary injunction maintains the status quo pending a final decision on the

merits. University of Texas v. Camenisch, 451 U.S. 390, 395 (1981). A “mandatory injunction”

altering the status quo by granting such a motion, before trial, is appropriate only in extraordinary

circumstances. LGS Architects, Inc. v. Concordia Homes of Nevada, 434 F.3d 1150, 1158 (9th Cir.

2006), overruled on other grounds by Perfect 10, Inc. v. Google, Inc., 653 F.3d 976 (9th Cir. 2011).

Moreover, in cases brought by prisoners involving conditions of confinement, any preliminary

injunction “must be narrowly drawn, extend no further than necessary to correct the harm the court

finds requires preliminary relief, and be the least intrusive means necessary to correct the harm.” 18

U.S.C. § 3626(a)(2).




3 - ORDER
         Case 3:21-cv-00165-YY          Document 14       Filed 04/19/21      Page 4 of 4




       As noted, plaintiff seeks a mandatory injunction restraining individuals who are not parties

this action from interacting with plaintiff. The court cannot, however, issue a temporary restraining

order against individuals who are not parties to the action. Bryant v. Kibler, Case No. 2:21-CV-

0060-TLN-DMC-P, 2021 WL 1423796, at *1 (E.D. Cal. April 15, 2021) (citing Zenith Radio Corp.

v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969). Accordingly, the Court DENIES plaintiff’s

Motion for Preliminary Injunction and Temporary Restraining Order.

II.    Motion for Discovery and Motion to Preserve Documents

       Plaintiff also seeks an order requiring defendants to preserve digital evidence and to response

to document requests. To the extent plaintiff’s motion may be construed as seeking an order

compelling discovery, the court denies the motion as premature. Defendants have not be served with

process or otherwise waived service to date and, in any event, plaintiff must comply with the Federal

Rules of Civil Procedure pertaining to discovery requests as well as the court’s Local Rules before

seeking an order compelling defendants to respond.

                                         CONCLUSION

       For these reasons, the Court DENIES plaintiff’s Motion for Preliminary Injunction and

Temporary Restraining Order (ECF No. 8) and Motion for Discovery and Motion to Preserve

Documents (ECF No. 13).

       IT IS SO ORDERED.

       DATED this 19th day of April, 2021.


                                              /s/ Michael H. Simon
                                              Michael H. Simon
                                              United States District Judge



4 - ORDER
